IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-30304
                        Conference Calendar



JACOB JENNINGS,

                                         Plaintiff-Appellant,


versus

RICHARD L. STALDER, Secretary,
Department of Public Safety
and Corrections; ED DAY, Warden,
Washington Correctional Institute,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 95-CV-2754-I
                        - - - - - - - - - -
                          October 24, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Jacob Jennings, Louisiana inmate #205182, appeals the

judgment for the defendants following bench trial.     He challenges

the conclusions of law and findings of fact by arguing, based on

his selective review of the trial evidence, that there was no

evidence to support the disciplinary board’s determinations of


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-30304
                               - 2 -

rule violations.   We have carefully reviewed the record and the

appellate arguments.   For essentially the same reasons as

expressed by the magistrate judge at the close of the trial, we

detect no clear error in the findings of fact or error of law in

the conclusion of no due process violation.   See Fed. R. Civ. P.

52(a).

     AFFIRMED.